


WARRANT EXERCISE AGREEMENT


This Warrant Exercise Agreement (the “Agreement”), dated March 9, 2011, relates
to Warrant Number [   ] dated [       ] (the “Warrant”) issued by Capstone
Turbine Corporation, a Delaware corporation (the “Company”), to [Investor] (the
“Holder”), pursuant to which the Holder is entitled to subscribe for and
purchase up to [   ] shares (the “Warrant Shares”) of the common stock, par
value $0.001 per share, of the Company (the “Common Stock”).


WHEREAS, the Company wishes to induce the early exercise of the Warrant, and the
Holder wishes to exercise the Warrant according to its terms.


NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:


1.           Exercise of the Warrant.  On the date hereof, the Holder hereby
exercises the Warrant for [   ] shares of Common Stock (the “Exercise”)
contemporaneously with the execution of this Agreement.  In connection with the
Exercise and concurrently with the execution and delivery of this Agreement,
Holder shall deliver an executed copy of the Exercise Notice attached hereto as
Exhibit A indicating a Cash Exercise of the Warrant.
 
2.           Payment of Exercise Price.  The terms of the Warrant shall remain
unchanged.  Upon execution and delivery of the related exercise notice, the
Company shall, in accordance with the terms of the Warrant, issue a new warrant
to the Holder representing the right to purchase the remaining number of Warrant
Shares, if any.  The Company and the Holder acknowledge that the current
Exercise Price is $[  ].  No later than one (1) Business Day after the execution
of this Agreement, the Holder shall pay the sum equal to the aggregate Exercise
Price payable upon exercise of the Warrant to the Company by wire transfer of
immediately available funds to an account designated by the Company and shall
deliver the original Warrant to the Company.  The Company shall deliver the
shares of Common Stock set forth above in Section 1 to the Holder in accordance
with the terms of the Warrant.
 
3.           Cash Consideration. In consideration for the Exercise, the Company
hereby agrees to pay to the Holder in immediately available funds cash
consideration in the amount of $[  ] to be paid no later than one (1) Business
Day after the execution of this Agreement.
 
4.           Representations and Warranties of the Company.  The Company
represents, warrants and agrees that:
 
4.1               it has all the requisite authority and power to enter into and
consummate the transactions contemplated herein and such transactions shall not
contravene any organizational documents, contractual, regulatory, statutory or
other obligation or restriction applicable to the Company;
 
4.2               this Agreement has been duly and validly authorized, executed
and delivered by the Company, and shall constitute a legal, valid, and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law;
 
4.3               it has a sufficient number of authorized and unissued shares
of voting common stock to consummate the Exercise of the Warrant; and

 
 

--------------------------------------------------------------------------------

 
4.4           any shares issued to Holder pursuant to the Exercise of the
Warrant shall be unlegended Common Stock, validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, that may be
sold into the public market under the Company’s effective shelf registration
statement on Form S-3 (File No. 333-156459) (the “Registration Statement”, and
the prospectus set forth therein, the “Prospectus”), subject to the accuracy of
Holder’s representations below.  Upon receipt of the shares of Common Stock set
forth above in Section 1, the Holder will have good and marketable title to such
shares.
 
4.5           at the time the Registration Statement and any amendments thereto
became effective and as of the date hereof the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus and any amendments or supplements thereto, at the time the Prospectus
or any amendment or supplement thereto was issued and as of the date hereof,
complied, and will comply, in all material respects with the requirements of the
Securities Act and did not, and will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The Registration Statement is effective and available for the
issuance of the shares of Common Stock set forth above in Section 1 thereunder
and the Company has not received any notice that the Securities and Exchange
Commission (the “SEC”) has issued or intends to issue a stop-order with respect
to the Registration Statement or that the SEC otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution” section under the Registration Statement permits the issuance and
sale of the shares of Common Stock set forth above in Section 1 hereunder. The
Registration Statement and any prospectus included therein, including the
Prospectus and the Prospectus Supplement, complied in all material respects with
the requirements of the 1933 Act and the Securities Exchange Act of 1934, as
amended and the rules and regulations of the SEC promulgated thereunder and all
other applicable laws and regulations. 
 
5.           Representations and Warranties of the Holder.  The Holder
represents and warrants that:
 
5.1               it has the authority to enter into the transactions and
consummate the transactions contemplated herein and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Holder;
 
5.2               this Agreement has been duly and validly authorized, executed
and delivered by the Holder, and shall constitute a legal, valid, and binding
obligation of the Holder, enforceable against it in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
whether in a proceeding in equity or at law;
 
5.3               it is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
 
5.4               it has sufficient knowledge and experience in financial and
business matters so as to be capable of bearing the economic risks of
participation in this Agreement, and it is capable of evaluating the merits and
risks of participating in this Agreement, including any risks associated with
surrendering certain rights related to the Warrant;
 
5.5               it has received any and all information requested by the
Holder for the Holder to make a decision to enter into this Agreement and the
transactions contemplated hereby. The Holder has

 
 

--------------------------------------------------------------------------------

 
had an opportunity to discuss the Company’s business, management and financial
affairs with the Company and its representatives and has had the opportunity to
review the Company’s operations. The Holder has also had a full opportunity to
ask questions of and receive answers from the Company and its management in
connection with the transactions contemplated hereby. Except as expressly set
forth in this Agreement, the Holder acknowledges and agrees that the Company has
made no other representation or warranty regarding the operations, business,
prospects or condition (financial or otherwise) of the Company or its
affiliates;
 
5.6               it acknowledges that it is not relying, and has not relied,
upon any statement, advice (whether legal, tax, financial, accounting or other),
representation or warranty made by any entity or person including, without
limitation, the Company or any of its affiliates or representatives, Lazard
Frères & Co. LLC or Lazard Capital Markets LLC, except for (a) the publicly
available filings made by the Company with the Commission under the Exchange
Act, and (b) the statements, representations and warranties made by the Company
in this Agreement;
 
5.7               it is the sole legal and beneficial owner of the Warrant, and
has good, valid and marketable title to the Warrant, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto.  It has not, in whole
or in part, (a) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Warrant or its rights in the Warrant, or (b) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to the Warrant; and
 
5.8               it is not an affiliate of the Company as such term is defined
in Rule 144 promulgated under the Securities Act.
 
6.           Miscellaneous.
 
6.1               This Agreement may be executed in multiple original
counterparts, each of which shall be an original, but all of which shall
constitute one and the same Agreement.  This Agreement and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
6.2               On or before 9:00 a.m., New York City time, on the first (1st)
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K in the form required by the Exchange Act describing
the material terms of the transactions contemplated hereby.
 
6.3               Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Warrant.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




[HOLDER]


By: ____________________________
Name: __________________________
Title: ___________________________




CAPSTONE TURBINE CORPORATION


By: ____________________________
Name: __________________________
Title: ___________________________


 
 

--------------------------------------------------------------------------------

 
Exhibit A


Exercise Notice






 
 
 
 
 